Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/17/2022 has been entered.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
5.	Claims 1-3 and 10-13 are rejected under 35 U.S.C. 103 as unpatentable over Zhang (CN 204791058 U) in view of Lin (US 20180053031 A1).
Regarding claim 1, Zhang (Figs. 1-4) discloses a mobile terminal, comprising: 
a display screen (display panel 110); 
a flexible circuit board (flexible circuit board 212 or 312) below the display screen (display screen 110), the flexible circuit board (flexible circuit board 212 or 312) being provided with a first light source (light source 232 or 332); 
an optical fingerprint module (optical fingerprint sensor 211 or 311) below the display screen (display panel 110), wherein a fingerprint recognition area is disposed on a surface of the optical fingerprint module (optical fingerprint sensor 211 or 311) facing the display screen (display panel 110), and the flexible circuit board (flexible circuit board 212 or 312) is located outside the optical fingerprint module (optical fingerprint sensor 211 or 311); 
a light guide part (light guide 2312 or 112) arranged at a periphery of the fingerprint recognition area (optical fingerprint sensor 211 or 311) and capable of receiving light emitted by the first light source (light source 232 or 332),
wherein the light guide part (light guide 2312 or 112) is an annular light guide (Figs. 2 and 4), and the fingerprint recognition area (sensing area of optical fingerprint sensor 211 or 311) is located in an annular ring (Figs. 1-4) of the annular light guide (light guide 2312 or 112), the light guide part is a light guide film (light guide film 2312 or 112).

Zhang also discloses an annular part (e.g., frame structure 231 has an annular shape and accommodates the light source 232; [0026]) is located on a surface of the annular light guide (light guide 2312) away from the display screen (display panel 110).  Zhang does not expressly disclose the frame member 231 is a light-shielding part, however, it is obvious to one skilled in the art that the frame member 231 is a light-shielding part, otherwise, the light emitted from the light source 232 would directly reaches the optical sensor 211, which would contribute to signal noise and reduce the sensitivity of fingerprint detection. The examiner further cites Lin as a reference, Lin (Figs. 1-24) discloses an optical fingerprint sensor similar to that disclosed by Zhang, including an optical sensor 12 and a light source 14 disposed in a cavity formed by frame structure 16. Lin (e.g., [0039]-[0040]) further discloses the frame structure 16 is a light-shielding part to block the light emitted from the light source 14 from directly reaching the optical sensor 12. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lin to the fingerprint sensor of Zhang to prevent a light from the light source from directly reaching the optical fingerprint sensor, thereby improving sensitivity of fingerprint detection (Lin, [0039]-[0040]).

Regarding claim 2, Zhang in view of Lin discloses the mobile terminal according to claim 1, Zhang (Figs. 1-2) discloses wherein the flexible circuit board (flexible circuit board 212) is connected to a flexible circuit board (flexible circuit board 212) of the display screen (display panel 110).

Regarding claim 3, Zhang in view of Lin discloses the mobile terminal according to claim 1, Zhang (Figs. 1-2) discloses the mobile terminal further comprising: a controller (controller; [0023]-[0024]) connected to the first light source (light source 232; [0023]-[0024]) and configured to control the first light source to emit light intermittently ([0024]).

Regarding claim 10, Zhang in view of Lin discloses the mobile terminal according to claim 6, Zhang (Figs. 1-2) discloses wherein the first light source is an LED lamp ([0027] and [0032]; LED).

Regarding claim 11, Zhang in view of Lin discloses the mobile terminal according to claim 1, Zhang (Figs. 1-4) discloses wherein, the first light source (light source 232 or 332) is located at a region of the flexible circuit board (flexible circuit board 212 or 312) located outside the optical fingerprint module (optical fingerprint sensor 211 or 311), and the first light source is powered by the flexible circuit board ([0029] and [0039]).

Regarding claim 12, Zhang in view of Lin discloses the mobile terminal according to claim 1, Zhang (Figs. 1-4) discloses wherein, the first light source (light source 232 or 332) is located on a surface, away from the display screen (display panel 110), of the flexible circuit board (flexible circuit board 212 or 312).

Regarding claim 13, Zhang in view of Lin discloses the mobile terminal according to claim 1, Zhang (Figs. 1-4) discloses wherein, the optical fingerprint module (optical fingerprint sensor 211 or 311), the light guide part (light guide 2312 or 112), and the first light source (light source 232 or 332) are located on a surface, away from the display screen (display panel 110), of the flexible circuit board (flexible circuit board 212 or 312).

6.	Claims 4-5 are rejected under 35 U.S.C. 103 as unpatentable over Zhang (CN 204791058 U) in view of Lin (US 20180053031 A1) and further in view of Kim (US 20190057642 A1).
Regarding claim 4, Zhang in view of Lin discloses the mobile terminal according to claim 1, but does not disclose wherein the controller controls the first light source to be turned off when the second light source of the display screen is in an illuminated state. However, the claimed feature is well known in a display device including a fingerprint sensor. As an example, Kim (Figs. 1-4 and 9-10) discloses a mobile terminal, comprising a display panel 120, an optical fingerprint sensor 976, a first light source 160 used for fingerprint detection ([0049]), and a second light source 123 used for image display, wherein the controller (processor 210 and driving circuit 122) is connected to the first light source (light source 160), and the controller (processor 210 and driving circuit 122) is further connected to a second light source (light sources 123) of the display screen (display panel 120), and the controller (processor 210 and driving circuit 122) controls the first light source (light source 160) to be turned off (Fig. 4) when the second light source (light sources 123) of the display screen (display panel 120) is in an illuminated state (Fig. 4). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the display device of Zhang in view of Lin. The combination/motivation would be to provide a display devices integrated with a fingerprint sensor with a separate control of image display and fingerprint sensing, which would prevent the signal interference and reduce the power consumption.

Regarding claim 5, Zhang in view of Lin discloses the mobile terminal according to claim 1, but does not disclose wherein the display screen is a self-luminous display screen, the controller is further connected to the display screen, and the controller controls the first light source to be turned off when the display screen is in an illuminated state. However, Kim (Figs. 1-4 and 9-10) discloses a mobile terminal, comprising a display panel 120, an optical fingerprint sensor 976, a first light source 160 used for fingerprint detection ([0049]), and a second light source 123 used for image display, wherein the display screen is a self-luminous display screen (Figs. 2-3; OLED display panel 120), the controller (processor 210 and driving circuit 122) is further connected to the display screen (display panel 120), and the controller (processor 210 and driving circuit 122) controls the first light source (light source 160) to be turned off (e.g., Fig. 4) when the display screen (display panel 120) is in an illuminated state (e.g., Fig. 4). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the display device of Zhang in view of Lin. The combination/motivation would be to provide a display devices integrated with a fingerprint sensor with a separate control of image display and fingerprint sensing, which would prevent the signal interference and reduce the power consumption.

9.	Claim 9 is rejected under 35 U.S.C. 103 as unpatentable over Zhang (CN 204791058 U) in view of Lin (US 20180053031 A1) and further in view of Pan (US 20170192565 A1).
Regarding claim 9, Zhang in view of Lin discloses the mobile terminal according to claim 1, Zhang in view of Lin discloses the light-shielding part, but do not disclose wherein the light-shielding part is a light-shielding adhesive paper. However, Pan (e.g., Figs. 7, 9, 11, and 13) discloses a light-shielding part 206 of a light source 207, wherein the light-shielding part is a light-shielding adhesive paper (light-shielding adhesive tape 206). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Pan to the light-shielding structure of Zhang in view of Lin. The combination/motivation would be to simplify the light shielding structure and reduce the manufacturer cost.

Response to Arguments
10.	Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive.
11.	Regarding claim 1, Applicant first argues that Zhang does not disclose the limitation “the flexible circuit board being provided with a first light source”. The examiner respectfully disagrees with applicant’s arguments. A flexible circuit board and a light source are two separate elements, which have different structures and perform different function. Claim 1 merely claims “the flexible circuit board being provided with a first light source”, but fails to specify the connection and structure relationship between “the flexible circuit board” and “the first light source”. Zhang (Figs. 1-4) discloses a mobile terminal 100, which are reproduced below for references. The mobile terminal 100 comprises a flexible circuit board 212 or 312 and a light source 232 or 332. The light source 232 or 332 are arranged on the flexible circuit board 212 or 312 (Figs. 1-4) and are electrically connected to the flexible circuit board 212 or 312 ([0029] and [0039]).



    PNG
    media_image1.png
    576
    1502
    media_image1.png
    Greyscale

	

    PNG
    media_image2.png
    749
    1454
    media_image2.png
    Greyscale

Annotated versions of Zhang’s Figs. 1-2

    PNG
    media_image3.png
    548
    1478
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    693
    1379
    media_image4.png
    Greyscale

Annotated versions of Zhang’s Figs. 3-4
Regarding claim 1, Applicant also argues that Zhang does not disclose the limitation “the flexible circuit board is located outside the optical fingerprint module”. The examiner respectfully disagrees with applicant’s arguments. The flexible circuit board 212 or 312 and the optical fingerprint module 211 or 311 as taught by Zhang are two separate elements. As shown in Zhang’s Figs. 1 and 3, the flexible circuit board 212 or 312 is located under the optical fingerprint module 211 or 311.
Regarding claim 1, Applicant further argues that “… although the Fig. 1 and the Fig. 2 show the light guide film 2312, the light guide 2312 in Zhang cannot be determined to be an annular shape, since the Fig. 1 and the Fig. 2 are only illustrative …”. The examiner respectfully disagrees with applicant’s arguments because drawings can anticipate claims if they clearly show the structure which is claimed (In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972)). Furthermore, Zhang ([0026] and [0031]) clearly discloses the frame 231 has an annular shape. The light guide 2312 has a same shape as the frame 231 and cover the frame 231. 

Regarding claim 1, in the final Office action, the Examiner considers that the frame member 231 should be capable of shielding light, otherwise the light emitted from the light source 232 will be emitted into the fingerprint sensor 211. The Applicant disagrees and argues that “.. Zhang explicitly discloses that the light guide film 2312 is a light-scattering plate which may guide the luminous flux of the LED pointolite to UNIFORMLY BE DISTRIBUTED in the inner side of the panel 110. It can be seen from Fig. 1 of Zhang that the fingerprint sensor 211 closely contacts the display screen 110. Thus, since the luminous flux of the LED pointolite is distributed in the inner side of the panel 110. then then luminous flux of the LED pointolite may be irradiated into the fingerprint sensor 211. Thus, the frame member 231 is not light-shielding member”.

The examiner respectfully disagrees with applicant’s arguments because applicant appears to misinterpret or misunderstand the reference Zhang. Take Zhang’s Fig. 1 as an example, which is reproduced below for reference. Zhang discloses the light source 232 is disposed in the cavity 2311 formed by the frame 231. The frame 231 and the light guide 2131 are two different elements having different functions. The light source 232 emits light (e.g., L1), which is diffused by the light guide 2131 and strikes a finger F and is reflected to the fingerprint sensor 210 for fingerprint detection. Since light source 232 is a LED, which is a point light source, it also emits light (e.g., L2) in a direction toward the fingerprint sensor 210. If the light L2 reaches the fingerprint sensor 210 and is detected by the fingerprint sensor 210, it contributes to a signal noise and reduces a detection sensitivity because the light L2 does not carry any fingerprint information. Therefore, it is obvious to one skilled in the art that frame 231 must block the light L2 from reaching the fingerprint sensor 210. For the reasons above, although Zhang does not expressly disclose the annular frame member 231 is a light-shielding part, it is obvious to one skilled in the art that the frame member 231 is a light-shielding part, otherwise, the light emitted from the light source 232, e.g., L2, would leak to the optical sensor 211.

    PNG
    media_image5.png
    429
    1468
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    350
    1317
    media_image6.png
    Greyscale

The examiner further cites Lin as a reference, Lin discloses an optical fingerprint sensor similar to that disclosed by Zhang. Lin’s Fig. 9 is reproduced above for reference. The fingerprint sensor as disclosed by Lin includes an optical sensor 12 and a light source 14. The light source 14 is disposed in a cavity formed by frame 16. Lin (e.g., [0039]-[0040]) further discloses the frame member 16 is a light-shielding part to block the light emitted from the light source 14 from directly reaching the optical sensor 12 so as to prevent the light interfering with the optical sensor 12. Therefore, it would have been obvious to one skilled in the art at to incorporate the teaching of Lin to shield the light source using the frame of Zhang, which would block a light emitted from the light source from directly reaching the optical fingerprint sensor, thereby reducing noise signal and improving sensitivity of fingerprint detection.

Applicant also argues that “…there is no display screen in Lin, The Examiner spits the term “annular light-shield part” to “annular part” and “light-shield part” which are rejected based on different reference documents, This is improper.” The examiner respectfully disagrees with applicant’s arguments because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As described above, both Zhang and Lin teach fingerprint sensors each comprising a light source and an optical sensor, and the light source is disposed in a cavity formed by a frame structure. Zhang also discloses the frame structure has an annular shape and is located on a surface of the annular light guide away from the display screen, but does not expressly discloses the frame structure shields light from directly reaching the optical sensor. However, Lin expressly discloses the frame structure shields the light from the light source from directly reaching the optical sensor. It would have been obvious to one skilled in the art to incorporate the teaching of Lin to shield the light source using the frame of Zhang and prevent the light from directly reaching the optical fingerprint sensor, thereby reducing noise signal and improving sensitivity of fingerprint detection.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Jung (US 20200046235 A1) is cited to teach a display device including a fingerprint sensor.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691